           Case 2:21-cr-00017-SPW Document 26 Filed 07/27/21 Page 1 of 4



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA
                                BUTTE DIVISION

  UNITED STATES OF AMERICA,                         CR 21-17-BLG-SPW

                          Plaintiff,
                                                 ORDER SETTING
            vs.                                  SENTENCING

 BUDDY JONATHAN SHAW, JR.,

                          Defendant.

      Defendant entered his plea of guilty before U.S. Magistrate Judge Timothy

J. Cavan in open court on July 12, 2021. United States Magistrate Judge Timothy

J. Cavan entered Findings and Recommendation in this matter on July 12, 2021

(Doc. 25). No objections having been filed within fourteen days thereof,

      IT IS HEREBY ORDERED that Judge Cavan's Findings and

Recommendations (Doc. 25) are ADOPTED IN FULL;

      Therefore,

      IT IS HEREBY ORDERED that,

      1.          Sentencing is set for Wednesday, December 8, 2021 at 9:30 a.m., in

the James F. Battin Courthouse, 2601 Second Avenue North, Billings, Montana.
Case 2:21-cr-00017-SPW Document 26 Filed 07/27/21 Page 2 of 4
Case 2:21-cr-00017-SPW Document 26 Filed 07/27/21 Page 3 of 4
Case 2:21-cr-00017-SPW Document 26 Filed 07/27/21 Page 4 of 4
